Citation Nr: 0207643	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-21 404	)	DATE
	)
	)

From the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected right ankle 
disability.

2.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected left ankle 
disability.

3.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1988, and from September 1991 to September 1994.

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from a January 1995 rating decision by the 
RO in Winston-Salem, North Carolina, that granted service 
connection and assigned a noncompensable evaluation each for 
residuals of a right ankle sprain (right ankle disability), 
for residuals of a left ankle sprain (left ankle disability), 
and for hemorrhoids, effective September 22, 1993.  The 
veteran filed a notice of disagreement in January 1995, and 
in May 1995 the RO issued the veteran a statement of the 
case.  The veteran perfected the appeal by filing a 
substantive appeal in June 1995.  This case was previously 
before the Board in May 1997 and August 1999 at which times 
it was remanded to the RO for further development.

The veteran testified before an RO hearing officer at the RO 
in October 1995, and before the undersigned Board Member in 
Washington, D.C. in May 1999.  The hearing transcript of each 
hearing has been made a part of the record.

During the course of this appeal, in August 1999, the RO 
increased the initial evaluation assigned for each of the 
veteran's ankle disabilities to 10 percent, effective 
September 22, 1993.  However, inasmuch as higher evaluations 
are available for both of these conditions, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claims remain viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, because the 
veteran has disagreed with the initial ratings assigned, the 
Board has recharacterized the issues in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In November 1999, the veterans claims file was transferred 
from the RO in Winston-Salem, North Carolina, to the RO in 
St. Louis, Missouri, due to the veteran's relocation to 
Missouri.  The St. Louis RO now has jurisdiction over this 
appeal.


FINDINGS OF FACT

1.  The veteran's hemorrhoid disability is no more than 
moderate in degree and is not productive of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent occurrences.

2.  The veteran's left ankle disability is manifested by 
painful motion, instability and some limitation of motion.  

3.  The veteran's right ankle disability is manifested by 
painful motion, instability, and some limitation of motion.  


CONCLUSIONS OF LAW

1.  As the assignment of the initial 10 percent evaluation 
for a right ankle disability is proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2001).

2.  As the assignment of the initial 10 percent evaluation 
for a left ankle disability is proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2001).

3.  As the criteria for an initial noncompensable evaluation 
for hemorrhoids was proper, the criteria for a compensable 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, while there is no indication that the RO 
specifically adjudicated the claims on appeal in light of the 
VCAA, the Board finds that the requirements of the new law 
and its implementing regulations have essentially been 
satisfied.  As evidenced by the May 1995 statement of the 
case and December 1995, July1998 and August 2001 supplemental 
statements of the case, the RO has provided to the veteran 
and his representative the pertinent laws and regulations 
governing the veteran's claim and the reasons for the denial 
of his claim; therefore, they have been provided notice of 
the information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has undergone examination in 
connection with each of his claims, and has been afforded the 
opportunity to The RO also sent the veteran a letter in 
October 1999 requesting that he provide the names and 
addresses of all medical providers who treated him for his 
ankle and hemorrhoid disabilities and complete some 
authorization of release forms so that the RO may obtain the 
records.  The veteran subsequently informed the RO in an 
October 1999 statement that the VAMC in Fayetteville was the 
only VA medical facility where he received treatment for his 
ankles and hemorrhoids and that he had not sought treatment 
for these disabilities in some time.  He also said that VA 
referred him to East Carolina Brace and Limb.  The record 
shows that the RO requested all pertinent treatment records 
from the VAMC in Fayetteville as well as records from the 
East Carolina Brace and Limb.  Therefore, the Board finds 
that reasonable and appropriate efforts to inform and assist 
the veteran in obtaining the evidence necessary to 
substantiate this claim have been made and it appears that 
all existing, pertinent evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims files.  Therefore, under these circumstances, the 
Board finds that the claim is ready to be considered on the 
merits.

I.  Background

The veteran's service medical records show that he injured 
his ankles in two separate incidents in 1992 and continued to 
complain of ankle pain thereafter. 

In March 1992, the veteran was seen at a medical facility 
complaining of passing blood in his stool for four days.  He 
was found to have a small external hemorrhoid at eight 
o'clock.  

During an April 1993 Medical Board evaluation, the veteran 
complained of having a sensation of his ankles giving way and 
of pain, which was most bothersome when he had to stand for 
long periods of time, run or jump.  Ankle x-rays revealed no 
fracture or dislocation.  The final diagnoses included 
bilateral ankle pain.  The Medical Board found that the 
veteran was unable to fulfill the duties of an active duty 
member and recommended that he be referred to the Physical 
Evaluation Board.  The veteran was discharged from service in 
September 1993 by reason of physical disability.

The veteran presented to a VA medical facility in July 1994 
for complaints of passing blood in his stools on two 
occasions the previous day.  He reported that this happened 
two years earlier at which time he was told that he had 
hemorrhoids.  Rectal examination was deferred due to a wound 
on the examiner's finger.  The veteran was diagnosed as 
having history of hemorrhoids and was prescribed a 
hemorrhoidal suppository and a high fiber diet.  A rectal 
examination was performed the next day and was negative for 
hemorrhoids.

The veteran reported to a VA medical center (VAMC) in 
November 1994 complaining of pain in various joints, 
including the ankles.  Range of motion of the ankles was 
normal.  The veteran was not given a diagnosis regarding his 
ankles.

In a January 1995 rating decision, the RO granted service 
connection for disabilities of the right and left ankles and 
assigned a noncompensable evaluation for each disability.  
Also in this decision the RO granted service connection for 
hemorrhoids and assigned a noncompensable evaluation.

The veteran was seen at a VAMC in March 1995 for multiple 
joint pain, including ankle pain.  Objective findings 
included right and left ankle instability.  Drawer's sign was 
negative.  The veteran was assessed as having unstable right 
and left ankles.

An April 1995 VA medical record shows that the veteran was 
seen for gastrointestinal complaints.  Findings included a 
left internal hemorrhoid with superficial ulceration and 
evidence of recent bleeding.  There were no fissures.

In August 1995, the veteran was seen at a medical clinical 
where he reported that his joints still creaked and popped.  
He did not specify what joints he was talking about and was 
assessed as having arthritis.

In September 1995, the veteran was seen at a VA orthopedic 
clinic for a follow-up for chronic ankle pain and laxity.  
The veteran was given a prescription for orthotics to help 
reduce instability.  

During a hearing at the RO in October 1995, the veteran 
testified that he had problems walking on uneven surfaces or 
standing for prolonged periods of time.  He also said that he 
had a little swelling around the base of the ankle bone that 
was constant, and the right ankle bothered him a bit more 
that the left, with more popping and grinding.  He said that 
since service he has had uncomfortable times when his ankles 
gave way causing some discomfort and swelling once or twice.  
He said that his ankles bother him if he stands for long 
periods of time or does any particular activity for any 
period of time.  In regard to hemorrhoids, the veteran said 
that he had had some pretty severe problems with hemorrhoids 
in the last year and a half.  He said that he was seen on an 
emergency basis in Fayetteville because of his hemorrhoids.  
He also said that he changed his diet which helped because 
his stools weren't as hard, but that he still experienced 
bleeding irregularly and used suppositories occasionally.

During a visit to a VA orthopedic clinic in April 1996, the 
veteran complained of chronic left lateral pain and said that 
he wore orthotics with some relief.  

A VA orthopedic clinic note in October 1996 reflects the 
veteran's complaints of occasional pain in his right ankle 
and said that he did okay with boots.

The veteran was seen at an orthopedic clinic in March 1997 
for a follow-up for ankle and knee pain.  X-rays were taken 
and were essentially normal.  The veteran was able to 
demonstrate snapping of the lateral right foot with forced 
inversion.  Orthotics was recommended.  

The veteran underwent a genitourinary examination in November 
1997, at which time the veteran complained of bleeding with 
exacerbation of his hemorrhoids.  He said that he was not 
having any problems with that "now" and was not under any 
current treatment.  On examination no hemorrhoids were seen 
and there was no evidence of bleeding.  The veteran was 
diagnosed as having hemorrhoids, by history, not found this 
examination.

During a VA orthopedic examination in November 1997, the 
veteran complained of pain in his ankles, right worse than 
left.  His history included a cast on his right ankle and an 
ace bandage and crutches on his left.  There were no flare-
ups and the conditions were stable.  The veteran was not 
noted to use crutches, braces or canes.  There was no 
inflammatory arthritis.  The veteran was noted to be a 
student and his ankle disabilities were not found to 
interfere with his activities of daily living.  The examiner 
noted that the veteran did much less running than he ever did 
in service.  On examination there was full range of motion of 
the left ankle.  Dorsiflexion of the right ankle was 10 
degrees and plantar flexion was 15 degrees.  There was no 
significant pain on examination, nor was there fatigue, 
weakness, or lack of endurance.  There was no edema or 
effusion, instability or weakness, or redness or heat.  
Weight bearing was good.  There was no ankylosis or 
arthritis.  The veteran was diagnosed as having sprain right 
ankle, with residuals, and sprained left ankle.  The examiner 
said that he was unable to make a statement in accordance 
with Deluca (referring to factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995)) because to do so would 
be pure speculation.

During his May 1999 hearing before the undersigned Board 
Member, the veteran testified that he experienced continued 
pain and instability in his ankles and was no longer able to 
carry on activities like running, hiking and hunting.  He 
said that he had worsening pain with certain activities such 
as walking long distances at a shopping mall or parking lot.  
He said that at that time he was not employed and was a 
student and a participant in a state vocational 
rehabilitation program.  He said that he received treatment 
at the Fayetteville, North Carolina VAMC for his ankles and 
hemorrhoids, but had not received treatment for some time 
because there was never anything that they did for these 
conditions.  He said that he was not prescribed medication 
for his ankles, but was given shoes inserts.  He disagreed 
with the last VA examiner's notation that he did not 
experience flare-ups regarding his ankles and said that he 
did have flare-ups with prolonged physical activity.  He 
summarized his ankle conditions by saying that the conditions 
have progressively worsened, caused some discomfort all the 
time and worsening pain with activity or prolonged standing.  
In regard to hemorrhoids, the veteran said that they flared 
any time he performed an activity involving straining, like 
lifting or driving a lot, and that he experienced bleeding, 
itching and burning.  He said that he used over-the-counter 
medication to treat them.  He said the last time he was seen 
for hemorrhoids was at the Fayetteville VAMC where he had to 
stay overnight in order to see a doctor who could perform a 
rectal examination.  He said that the results of the 
examination were that he had hemorrhoids for which he was 
given some suppositories and sent on his way.  

In an October 1999 statement (VA Form 4138), the veteran said 
that the VAMC in Fayetteville was the only VA facility that 
he received treatment for his ankle disabilities and 
hemorrhoids.  He said that he had not received treatment for 
his ankles or hemorrhoids in some time because they never did 
anything except prescribe Motrin and tell him to "deal with 
it".

Findings from a VA orthopedic examination in November 2000 
include no tenderness of a significant nature on the left 
side, but some tenderness over the right ankle, in which the 
veteran had some thickening of the peri-ankle cartilaginous 
substances.  The veteran had ankle dorsiflexion of both 
ankles to 20 degrees and plantar flexion to 20 degrees.  The 
veteran was diagnosed as having history of ankle sprain 
treated by immobilization while in the Marine Corps, and 
subsequent significant continuing tenderness in both ankles, 
especially in lieu of a previous forced march in the service, 
just prior to dismissal in 1993 of 20 miles.

X-rays of the right and left ankles that were taken in 
November 2000 were within normal limits.

During a VA genitourinary examination in November 2000, the 
veteran said that the last severe episode of hemorrhoids was 
in 1998 when he was hospitalized.  He said that at that time 
he had a scope and upper and lower gastrointestinal series 
which was negative.  He said that since that time he has had 
very little trouble either with constipation, obstipation, or 
rectal bleeding.  On examination the external genitalia was 
normal.  The rectum showed no evidence of prolapse, 
hemorrhoids or ulceration.  Rectal examination showed a tight 
sphincter without evidence of bleeding on examination finger 
or rectal stool.  The veteran was diagnosed as having history 
of recurrent hemorrhoids while in service and asymptomatic at 
the present time.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the RO has issued a statement of the case and a 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand any of these claims to 
the RO for issuance of a statement of the case on this issue.  
This is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various points during the appeal, resulting in 
the decisions to grant a 10 percent evaluation from the date 
of the claim.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" is appropriate; 
thus, the Board finds that another remand of any of the 
issues on appeal would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part.


A.  Right and Left Ankle Disabilities

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Limitation of motion findings as they pertain to the 
veteran's ankles are scant, in fact, there are only three 
post-service medical records that contain such findings.  The 
first record, dated in November 1994, is a VA medical record 
noting that the veteran had normal range of motion in his 
ankles.  The second record, dated in November 1997, is a VA 
examination report noting that the veteran had limitation on 
dorsiflexion to 10 degrees and plantar flexion to 15 degrees.  
The third medical record, another VA examination report, is 
dated in November 2000 and shows that the veteran had normal 
dorsiflexion from 0 to 20 degrees and limited plantar flexion 
from 0 to 20 degrees (with 0 to 45 degrees being normal).  
See 38 C.F.R. § 4.71, Plate II.  Based on these limitation of 
motion findings, the veteran is not entitled to a more than 
moderate level of disability under Code 5271, even after 
considering functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to functional loss, the evidence is consistent 
in showing symptoms of pain in both ankles beginning with the 
date of the grant of service connection.  Such evidence 
consists of VA treatment records reflecting the veteran's 
complaints of pain as early as 1994.  The evidence also 
includes the veteran's hearing testimony that he experiences 
persistent discomfort in his ankles and worsening pain with 
certain activities such as walking long distances at a 
shopping mall or parking lot. Also noted in these records is 
instability of both ankles.  In fact, a September 1995 
medical record shows that orthotics were being prescribed to 
help with instability.  While it appears from an April 1996 
VA record that the orthotics provided some relief in regard 
to instability, the veteran testified in May 1999 that he 
continued to experience instability along with pain and had 
trouble walking on uneven surfaces.  Although instability is 
not a symptom listed under 38 C.F.R. § 4.40 and § 4.45 
regarding functional loss, it is analogous to functional loss 
and therefore should be considered in assessing the veteran's 
overall disability picture as it pertains to his ankles.  
38 C.F.R. § 4.20. 

Thus, even considering that, as reflected above, the 
veteran's pain may sometimes result in some additional 
functional loss, in undertaking certain activities, in 
addition to that shown objectively (see 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7), the Board is unable to 
conclude that either the veteran's right or left ankle 
disability results more than overall moderate limitation of 
motion.  Notwithstanding the veteran's complaints of pain and 
notations of instability, few significant clinical findings 
have been objectively noted.  

The Board also finds that more than the current 10 percent 
evaluations are not assignable under any other potentially 
applicable diagnostic code.  There is no evidence that the 
ankle disabilities have resulted in, or in disability 
comparable to, ankylosis (Diagnostic Codes 5270 and 5272) or 
malunion of the ankle (Diagnostic Code 5373), so no other 
potentially applicable diagnostic code is appropriate for 
rating these disabilities on a schedular basis.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the Board finds that the record presents no 
basis upon which to grant an increased evaluation for either 
the veteran's right or left ankle disabilities under the 
relevant diagnostic codes, even when functional loss due to 
pain is considered.  In view of the conclusion that the 
veteran's disability resulting from his service-connected 
ankle disabilities is no more than moderate overall, the 
Board finds that the RO's assignment of a 10 percent 
evaluation for these conditions are appropriate and that 
higher evaluations are not warranted.  Inasmuch as the 
current 10 percent evaluation has been assigned effective the 
grant of service connection, and since such represents the 
greatest degree of disability shown since then, specific 
consideration of "staged rating" is unnecessary.

B.  Hemorrhoids

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, warrant a 20 percent 
rating.  Large or thrombotic hemorrhoids that are irreducible 
and have excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent.  Hemorrhoids which are 
mild or moderate warrant a zero percent evaluation.  
38 C.F.R. § 4.114, Code 7336.

Although the veteran's hemorrhoid disability is symptomatic 
at times, as indicated by his testimony that his hemorrhoids 
flare when performing certain activities such lifting or 
driving a lot, the condition is not more than moderate in 
degree, properly rated noncompensable under Code 7336.  This 
is so in view of the lack of showing of large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent occurrences.  A July 1994 VA medical 
record reflects the veteran's complaint of passing blood in 
his stools the previous day on two occasions, but shows there 
was no evidence of hemorrhoids on rectal examination.  
Another record, dated in April 1995, contains a finding of a 
left internal hemorrhoid with superficial ulceration and 
evidence of recent bleeding.  As for the VA rectal 
examinations, performed in November 1997 and November 2000, 
the examiners failed to find any hemorrhoids and diagnosed 
the veteran as having history of hemorrhoids, not found on 
examination.  This evidence, along with the veteran's 
testimony of experiencing hemorrhoid flare-ups with certain 
activities which he self-treats, is simply not indicative of 
frequent occurrences of large or thrombotic hemorrhoids.  In 
fact, the veteran reported at the November 2000 hearing that 
the last severe episode of hemorrhoids he had was during a 
hospitalization in 1998 and that he has had very little 
trouble either with constipation, obstipation or rectal 
bleeding since.

Based on the foregoing, the Board finds that preponderance of 
the evidence is against assigned of a compensable schedular 
rating for the veteran's service-connected hemorrhoids.  

III.  Extra-schedular Consideration and Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, there is no showing that either 
the veteran's right or left ankle disabilities, or his 
hemorrhoids, reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that any of the disabilities 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  In fact, the record shows that the veteran has 
primarily been a student since his discharge from service.  
In this regard, the VA examiner in 1997 noted that the 
veteran was a student and said that his ankles did not 
interfere with his activities of daily living and he did much 
less running than he did in service.  Moreover, none of these 
conditions are shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand any of the claims for higher 
initial evaluations to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the reasons expressed above, the Board finds that the 
claims for a higher initial evaluation for each of the claims 
under consideration must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

ORDER

As the initial 10 percent rating assigned for a right ankle 
disability is appropriate, a higher evaluation is denied.

As the initial 10 percent rating assigned for a left ankle 
disability is appropriate, a higher evaluation is denied.

As the initial noncompensable rating for hemorrhoids is 
appropriate, a compensable evaluation is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

